UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDNA McKAY,

                              Plaintiff,
                                                                    19-CV-8827 (CM)
                       -against-
                                                                 ORDER OF DISMISSAL
 SHAWN COREY CARTER,

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action against Shawn Corey Carter, the rapper

known professionally as “Jay-Z”. By order dated October 18, 2019, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis. The Court dismisses

the complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)
(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff, using the Court’s general complaint form and invoking the Court’s federal-

question jurisdiction, brings this action against Shawn Corey Carter, the rapper known as Jay-Z.

She apparently believes that Carter is her father and seeks “back pay child support” from him.

(ECF No. 2, 6.)

        The following facts are taken from the complaint. Plaintiff is being neglected and forced

to live in the Jacob Riis Houses, an abandoned New York City Housing Authority (NYCHA)

public housing project. When she tries to work, gang members follow her around and “swing

there [sic] arms at [her] as if they want to harm [her]. (Id. at 5.) Further, New York City Human

Resources Administration (HRA) keeps sending her to a program named Carrier Compass that is

located in an area of Harlem “filled with drug abusers [and] drug dealers.” (Id.) HRA is only

providing Plaintiff with $91.50 bi-weekly and $192.00 in food stamps monthly. Her father has

done nothing to help her, neglecting her and allowing an unidentified man to have sex with her.

In addition, unidentified persons “keep following [her], asking for sex.” (Id.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s complaint must be dismissed as frivolous. Plaintiff’s claims rise to the level of

the irrational, and there is no legal theory on which she can rely. See Denton, 504 U.S. at 33;

Livingston, 141 F.3d at 437.

                                                   2
        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

        The Court notes that Plaintiff previously filed a complaint against Carter and others that

was dismissed as frivolous. See McKay v. McKay, ECF 1:18-CV-10907, 4 (S.D.N.Y. Nov. 28,

2018). She also alleged in that complaint that Carter was her neglectful father and sought child

support payments from him. Accordingly, the Court finds that Plaintiff was or should have been

aware that this complaint lacked merit when she filed it. See Sledge v. Kooi, 564 F.3d 105, 109-

110 (2d Cir. 2009) (discussing circumstances where frequent pro se litigant may be charged with

knowledge of particular legal requirements). Plaintiff is warned that further frivolous or

vexatious litigation in this Court will result in an order barring her from filing new actions in

forma pauperis without prior permission. See 28 U.S.C. § 1651.

                                          CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

        Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

Plaintiff is warned that further frivolous or vexatious litigation in this Court will result in an

order barring her from filing new actions in forma pauperis unless she receives prior permission.

See 28 U.S.C. § 1651. All other pending matters are terminated.




                                                   3
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   October 25, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 4
